DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 1/19/2022, is acknowledged. Claims 1 and 6-8 are amended; Claim 4 is canceled.  No new matter is present.  Claims 1-3 and 5-10 are currently pending.
The rejection of Claims 1-6 and 9-10 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
s 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to teach a copper alloy sheet material with a composition as recited in Claim 1 and which exhibits, on a surface of the sheet, a ratio of Brass crystal orientation to Cube crystal orientation of 2.0 or more and the copper alloy sheet has an electroconductivity of 55-80% IACS.  Closest prior art Kaneko and Shishido respectively teach copper alloys having compositions and Brass and Cube crystal orientations falling within or overlapping the claimed ranges, but each reference teaches away from the claimed electroconductivity. (See Kaneko, p. 81, teaching an upper limit of 40% IACS; Shishido, Table 4, demonstrating embodiments with a maximum conductivity of 43% IACS).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOHN A HEVEY/Primary Examiner, Art Unit 1735